Case 1:18-cv-23854-JEM Document 29 Entered on FLSD Docket 01/18/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  CESAR PINEDA, individually and on
  behalf of a class of others similarly situated       CASE NO.: 18-CV-23854-JEM

            Plaintiff,

  v.

  TELECLARO, LLC

        Defendants.
  __________________________________/

        DEFENDANT, TELECLARO, LLC’S REPLY TO PLAINTIFF’S RESPONSE IN
             OPPOSITION TO DEFENDANT’S MOTION TO DISMISS WITH
                    INCORPORATED MEMORANDUM OF LAW

            The Defendant, TELECLARO, LLC (hereinafter referred to as “Defendant”), a Florida

  Limited Liability Company, by and through their undersigned counsel, and pursuant to Federal

  Rule of Civil Procedure 12(b)(6), hereby files this Reply to Plaintiff’s Response in Opposition to

  Defendant’s Motion to dismiss Plaintiff, CESAR PINEDA’S (hereinafter referred to as

  “Plaintiff”), Amended Complaint [Docket Entry #15] and in support thereof, Defendant states as

  follows:

       I.      PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED BECAUSE IT FAILS
               TO STATE A PLAUSIBLE CLAIM UNDER THE TCPA

            Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint is based on the premise

       that Plaintiff has failed to state a plausible claim under the Telephone Consumer Protect Act

       (“TCPA). As stated in Plaintiff’s response to Defendant Motion to Dismiss, Defendant does

       not contest that Plaintiff has adequately plead the elements of a TCPA case. See ¶15 of

       Plaintiff’s Response in Opposition to Defendant’s Motion to Dismiss. Rather, Defendant in




                                                   1
Case 1:18-cv-23854-JEM Document 29 Entered on FLSD Docket 01/18/2019 Page 2 of 4



     plain language, states that Plaintiff has brought suit against the wrong party, and thus, this

     action should be dismissed.

         Plaintiff has failed to assert any plausible allegations demonstrating the plausibility of a

     vicarious liability relationship between TELECLARO, LLC, and Callture Communications.

     As previously stated in Defendant’s Motion to Dismiss, there are no factual allegations

     describing whether TELECLARO, LLC, knew, or reasonably should have known, that Callture

     Communications was violating the TCPA on the seller’s behalf or that TELECLARO, LLC,

     failed to take effective steps to force Callture Communications, Inc., to cease that conduct. The

     Plaintiff has failed to adequately plead any agency relationship between TELECLARO, LLC

     and Callture Communications, Inc., and thus, failed to assert vicarious liability under section

     227(b)(1)(A)(iii) of the TCPA.

         Plaintiff alleges the allegations are sufficiently raised in the Amended Complaint and

     restated in Plaintiff’s Response in Opposition in ¶19a through ¶19f, but those allegations are

     “upon information and belief,” “Defendant, or some person on its behalf,” “Defendant, or some

     person on their behalf”. See ¶19b, ¶19c, ¶19e, ¶19f. These allegations alone, do not

     sufficiently plead a theory of vicarious liability that should withstand dismissal of this action.

     In order to be liable under the TCPA, a plaintiff must plead (and ultimately prove) that the

     seller exercised, or had the right to exercise, control over its third-party telemarketers, which

     Plaintiff has failed to allege in this instance.

         WHEREFORE, Defendant, TELECLARO, LLC, respectfully requests that this Honorable

  Court enter an Order dismissing Plaintiff’s Amended Complaint and providing for such additional

  relief as the Court deems just and proper.




                                                        2
Case 1:18-cv-23854-JEM Document 29 Entered on FLSD Docket 01/18/2019 Page 3 of 4



  Dated: January 18, 2019.                 Respectfully submitted,

                                     By: /s/ Nataline Garcia       .
                                             Nataline Garcia
                                             FBN: 1007959
                                             Email: NGarcia@raygarcialaw.com
                                             Law Office of Ray Garcia, P.A.
                                             Attorney for Defendant, TELECLARO, LLC
                                             14850 SW 26th Street, Suite 204
                                             Miami, Florida 33185
                                             Telephone: (305) 227-4030
                                             Fax: (305) 223-9811




                                       3
Case 1:18-cv-23854-JEM Document 29 Entered on FLSD Docket 01/18/2019 Page 4 of 4



                                 CERTIFICATE OF SERVICE

          I hereby certify that on January 18, 2019, I electronically filed the foregoing document
  with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served
  this day on all counsel and parties of record identified on the below Service List in the manner
  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.

  Jibrael Jaralla Said Hindi
  E-mail: jibrael@jibraellaw.com
  The Law Offices of Jibrael S. Hindi
  110 SE 6th Street, 17th Floor
  Fort Lauderdale, Florida 33301
  Telephone: 954-907-1136
  Attorney for Plaintiffs


                                                             /s/ Nataline Garcia .
                                                             Nataline Garcia
                                                             Fla. Bar No. 1007959




                                                 4
